United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, LARGO POST
OFFICE, Largo, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Sara Kincaid, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0204
Issued: October 16, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 4, 2019 appellant, through counsel, filed a timely appeal from a
September 9, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the September 9, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $54,910.24, for which he was not at fault, as he
concurrently received FECA wage-loss compensation and Social Security Administration (SSA)
age-related retirement benefits for the period June 1, 2008 through June 22, 2019 without an
appropriate offset; (2) whether OWCP properly denied waiver of recovery of the overpayment;
and (3) whether OWCP properly required recovery of the overpayment by deducting $400.00
every 28 days from appellant’s continuing compensation payments.
FACTUAL HISTORY
On April 11, 2008 appellant, then a 61-year-old mail handler, filed a notice of recurrence
of disability (Form CA-2a) alleging that on March 31, 2008 he stopped work because repetitive
lifting, casing, and delivery of mail while in the performance of duty caused increased pain to his
neck and right shoulder.4 He returned to part-time work on April 2, 2008. OWCP converted the
notice of recurrence of disability to a claim for an occupational disease and accepted the claim for
a complete rupture of the right rotator cuff. On September 17, 2008 appellant underwent an OWCP
authorized right shoulder arthroscopy which included subacromial decompression, rotator cuff
repair, proximal humeral resection, distal claviculectomy, and bursectomy. OWCP paid him
appropriate wage-loss compensation on the periodic rolls, effective September 28, 2008.5
A notification of personnel action (Form SF-50) dated April 9, 2009 indicated that
appellant was covered under the Federal Employees Retirement System (FERS).
On June 20, 2019 OWCP received from SSA a June 15, 2019 (FERS)/(SSA) dual benefits
calculation form which indicated that appellant had been in receipt of SSA age-related retirement
benefits since June 1, 2008. The form showed SSA benefit rates with and without a FERS offset.
Beginning June 1, 2008, appellant’s SSA rate with FERS was $1,441.20 and without FERS was
$1,419.80; beginning January 1, 2009, and February 1, and April 2011, appellant’s SSA rate with
FERS was $1,583.80 and without FERS was $1,502.10; beginning May 1, 2011, appellant’s SSA
rate with FERS was $1,999.40 and without FERS was $1,502.10; beginning December 1, 2011,
appellant’s SSA rate with FERS was $2,071.30 and without FERS was $1,556.20; beginning
December 1, 2012, appellant’s SSA rate with FERS was $2,106.50 and without FERS was
$1,582.60; beginning December 1, 2013, appellant’s SSA rate with FERS was $2,138.00 and
without FERS was $1,606.20; beginning December 1, 2014 and December 1, 2015, appellant’s
SSA rate with FERS was $2,174.30 and without FERS was $1,633.60; beginning December 1,
2016, appellant’s SSA rate with FERS was $2,180.70 and without FERS was $1,638.40; beginning
December 1, 2017, appellant’s SSA rate with FERS was $2,224.40 and without FERS was

4

Under OWCP File No. xxxxxx439, the master file number, appellant has an accepted March 17, 2005 traumatic
injury claim for the conditions of right rotator cuff tear, labral tear right shoulder, and acromion impingement, right
shoulder. He returned to work in a limited-duty assignment as a modified letter carrier with lifting restrictions on
January 24, 2006.
5

Effective April 10, 2011, appellant’s wage-loss compensation was reduced based on his wage-earning capacity in
the constructed position of a sales attendant. By decisions dated December 18, 2012 and January 8, 2014, OWCP
denied modification of its loss of wage-earning capacity determination.

2

$1,671.10; and beginning December 1, 2018, appellant’s SSA rate with FERS was $2,286.60 and
without FERS was $1,717.90.
In a letter dated July 26, 2019, OWCP advised appellant that he had been receiving a
prohibited dual benefit. It noted that SSA had confirmed that a portion of his SSA benefits were
attributed to his years of federal service as an employee under the FERS retirement program and
that portion required an offset of his FECA compensation benefits. OWCP indicated that the
adjustment of appellant’s FECA benefits to account for his SSA offset would reflect a new net
compensation amount of $1,583.87. The adjustment was effective June 23, 2019.
On July 26, 2019 OWCP also issued a preliminary determination that appellant received
an overpayment of compensation in the amount of $54,910.24, because he concurrently received
FECA wage-loss compensation benefits and SSA age-related retirement benefits for the period
June 1, 2008 through June 22, 2019. It explained that it had calculated the overpayment of
compensation by determining the difference between his SSA benefit rate with and without FERS
for each period, and then multiplying that amount by the number of days in each period.
The FERS offset calculation worksheet indicated that OWCP utilized a 28-day FERS offset
amount of $150.98 from June 1, 2008 to December 31, 2009; $2,049.68 from January 1, 2009 to
January 31, 2011; $158.91 from February 1 to March 31, 2011; $80.80 from April 1 to 30, 2011;
$3,508.42 from May 1 to November 30, 2011; $6,215.16 from December 1, 2011 to November 30,
2012; $6,304.07 from December 1, 2012 to November 30, 2013; $6,399.13 from December 1,
2013 to November 30, 2014; $6,506.23 from December 1, 2014 to November 30, 2015; $6,527.67
from December 1, 2015 to November 30, 2016; $6,526.23 from December 1, 2016 to
November 30, 2017; $6,657.84 from December 1, 2017 to November 30, 2018; and $3,823.66
from December 1, 2018 to June 22, 2019. Using these figures, OWCP calculated that the total
overpayment amount was $54,910.24.
OWCP further found that appellant was without fault in the creation of the overpayment,
as he was not aware, nor could he reasonably have been aware, that OWCP had paid compensation
incorrectly. It requested that he complete an enclosed overpayment recovery questionnaire (Form
OWCP-20) and submit supporting financial documentation. Additionally, OWCP notified
appellant that, within 30 days of the date of the letter, he could request a final decision based on
the written record or a prerecoupment hearing.
On August 23, 2019 appellant submitted a completed Form OWCP-20. His household
income totaled $4,361.55, including FECA compensation benefits of $1,583.87, SSA benefits of
$2,286.00, and other retirement income of $490.85 and interest of $0.83.
Appellant reported that his monthly expenses included: $550.00 for rent/mortgage;
$400.00 for food; $100.00 for clothing; $850.00 for utilities; $3,400.00 for other expenses; and
monthly payments to creditors of $450.00.6 He indicated that he had available assets of $2,950.13
in a savings account, $44,936.49 in stocks/bonds, $557,598.76 in an Individual Retirement
Account. Appellant indicated that he was diagnosed with Alzheimer’s disease approximately three
years prior and was unaware of the overpayments or that his SSA benefits constituted an annuity.
He also indicated that both he and his wife had a lot of expenses associated with their medical
6

The Board notes that this totals $5,750.00.

3

conditions. Appellant further noted that his wife had retired early due to her inability to work from
her medical conditions and that she had relied on the money he was earning from OWCP and
SSA.7 OWCP also received supporting financial documentation from him.
By decision dated September 9, 2019, OWCP finalized the preliminary determination that
appellant had received an overpayment of compensation in the amount of $54,910.24 because the
SSA/FERS offset was not applied to wage-loss compensation payments for the period June 1, 2008
through June 22, 2019. While appellant was without fault in the creation of the overpayment,
OWCP denied waiver of recovery of the overpayment, finding that his monthly income exceeded
his monthly qualifying expenses by $1,116.40, not counting his assets. OWCP noted that the
$3,400.00 miscellaneous expenses claimed was not broken down or clarified as to what those
expenses were and that he was given credit for monthly expenses based on copies of bills and
cancelled checks submitted which were qualifying expenses under the FECA. It required recovery
of the overpayment by deducting $400.00 every 28 days from appellant’s continuing compensation
payments until the debt was paid in full.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of his
or her federal employment.8 Section 8116 limits the right of an employee to receive compensation.
While an employee is receiving compensation, he or she may not receive salary, pay, or
remuneration of any type from the United States.9 When an overpayment has been made to an
individual because of an error of fact or law, adjustment shall be made under regulations prescribed
by the Secretary of Labor by decreasing later payments to which the individual is entitled.10
Section 10.421(d) of the FECA implementing regulations requires that OWCP reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to federal service of the employee.11 FECA Bulletin No. 97-09 provides that FECA
benefits have to be adjusted for the FERS portion of SSA benefits because the portion of the SSA
benefit earned as a federal employee is part of the FERS retirement package, and the receipt of
FECA benefits and federal retirement concurrently is a prohibited dual benefit.12
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $54,910.24, for which he was not at fault, as he concurrently
7

A statement was provided which detailed his wife’s medical condition.

8

5 U.S.C. § 8102(a).

9

Id. at § 8116.

10

Id. at § 8129(a).

11
20 C.F.R. § 10.421(d); see R.R., Docket No. 19-0104 (issued March 9, 2020); T.B., Docket No. 18-1449 (issued
March 19, 2019); L.J., 59 ECAB 264 (2007).
12

FECA Bulletin No. 97-09 (February 3, 1997).

4

received FECA wage-loss compensation and SSA age-related retirement benefits for the period
June 1, 2008 through June 22, 2019 without appropriate offset.
In its September 9, 2019 decision, OWCP found that an overpayment of compensation was
created for the period June 1, 2008 through June 22, 2019. The overpayment was based on the
evidence received from SSA with respect to age-related retirement benefits paid to appellant. A
claimant cannot receive both FECA compensation for wage loss and SSA age-related retirement
benefits attributable to federal service for the same period.13 The information provided by SSA
demonstrated that appellant had received SSA age-related retirement benefits that were attributable
to federal service during the period June 1, 2008 through June 22, 2019. OWCP therefore properly
determined that an overpayment was created in this case.
OWCP received documentation from SSA with respect to the specific amount of SSA agerelated retirement benefits that were attributable to federal service. The SSA provided appellant’s
benefit rates with and without FERS for specific periods commencing June 1, 2008 through
June 22, 2019. OWCP provided its calculations for each relevant period based on a FERS offset
calculation worksheet and in its July 26, 2019 preliminary overpayment determination. No
contrary evidence was received.
The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period June 1, 2008 through June 22, 2019 and finds that an overpayment of compensation in the
amount of $54,910.24 was created.14
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of FECA states: “Adjustment or recovery [of an overpayment] by the
United States may not be made when incorrect payment has been made to an individual who is
without fault and when adjustment or recovery would defeat the purpose of this subchapter or
would be against equity and good conscience.”15
Recovery of an overpayment will defeat the purpose of FECA when such recovery would
cause hardship to a currently or formerly entitled beneficiary because the beneficiary from whom
OWCP seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
not exceed a specified amount as determined by OWCP.16 An individual is deemed to need
substantially all of his or her current income to meet current ordinary and necessary living expenses

13

5 U.S.C. § 8116(d)(2); see C.M., Docket No. 19-1451 (issued March 4, 2020); L.W., Docket No. 19-0787 (issued
October 23, 2019); J.T., Docket No. 18-1791 (issued May 17, 2019).
14
See R.D., Docket No. 19-1598 (issued April 17, 2020); C.M., id.; L.L., Docket No. 18-1103 (issued March 5,
2019); D.C., Docket No. 17-0559 (issued June 21, 2018).
15

5 U.S.C. § 8129(b).

16

20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4(a)(2) (September 2018).

5

if monthly income does not exceed monthly expenses by more than $50.00.17 Also, assets must
not exceed a resource base of $6,200.00 for an individual or $10,300.00 for an individual with a
spouse or dependent plus $1,200.00 for each additional dependent.18 An individual’s liquid assets
include, but are not limited to cash, the value of stocks, bonds, saving accounts, mutual funds, and
certificates of deposit.19
Recovery of an overpayment is considered to be against equity and good conscience when
an individual who received an overpayment would experience severe financial hardship in
attempting to repay the debt or when an individual, in reliance on such payment or on notice that
such payments would be made, gives up a valuable right or changes his or her position for the
worse.20
OWCP’s regulations provide that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP.
This information is needed to determine whether or not recovery of an overpayment would defeat
the purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary.21
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
Appellant provided his current monthly income and expenses in Form OWCP-20 on
August 23, 2019 as well as a summary of his liquid assets. OWCP properly determined that he
listed available assets totaling $47,886.62. This amount exceeds the base asset amount of
$10,300.00 for individuals with a spouse or dependent.22 It was therefore unnecessary for OWCP
to consider whether appellant’s monthly income exceeds his monthly ordinary and necessary
expenses by more than $50.00.23 OWCP therefore properly denied waiver of recovery.
Appellant also has not established that he or his wife detrimentally relied on the
overpayment or that recovery of the overpayment would be against equity and good conscience.
He does not qualify for waiver under the principle of detrimental reliance because, while his wife
may have retired early, he has not shown that the amount by which he was overpaid caused his
wife to retire, to her detriment, and that she would not have otherwise made the decision to retire.24
17

Id. at Chapter 6.400.4.a(3); N.J., Docket No. 19-1170 (issued January 10, 2020); M.A., Docket No. 18-1666
(issued April 26, 2019).
18

See id. at Chapter 6.400.4.a(2) (September 2018).

19

Id. at Chapter 6.400.4.b(3).

20

20 C.F.R. § 10.437(a)(b).

21

Id. at § 10.438(a); M.S., Docket No. 18-0740 (issued February 4, 2019).

22

Supra note 15; see R.D., supra note 14.

23

Id.

24

See H.F., Docket No. 17-0101 (issued September 5, 2017).

6

As noted, appellant’s monthly income exceeded his monthly qualifying expenses by more than the
statutory amount. While both he and his wife may have out-of-pocket medical expenses, he has
not submitted evidence detailing such out-of-pocket medical expenses.25 Appellant had the
responsibility to provide sufficient financial information and supporting documentation to
OWCP.26 He has not submitted evidence to substantiate that he would experience severe financial
hardship in attempting to repay the debt. Therefore, OWCP properly found that recovery of the
overpayment would not defeat the purpose of FECA or be against equity and good conscience.27
On appeal counsel contends that appellant’s wife detrimentally relied on the overpayment
when she retired early and, due to the progression of her medical condition, she can no longer
return to work. As a result, appellant’s wife’s reliance on the overpayment monies changed their
financial position for the worse. As discussed above, there is no evidence to support these
contentions.
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of OWCP’s regulations provides that, when an overpayment has been made
to an individual who is entitled to further payments, the individual shall refund to OWCP the
amount of the overpayment as the error is discovered or his or her attention is called to the same.
If no refund is made, OWCP shall decrease later payments of compensation, taking into account
the probable extent of future payments, the rate of compensation, the financial circumstances of
the individual, and any other relevant factors, so as to minimize any hardship.28
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$400.00 every 28 days from appellant’s continuing compensation payments.
In setting the recovery rate, OWCP explained that the factors set forth at 20 C.F.R.
§ 10.441(a) had been considered to minimize hardship, while liquidating the debt, as appellant had
financial resources sufficient for more than ordinary needs.29 As noted, appellant submitted a
Form OWCP-20 on August 23, 2019 showing that he had available assets of over $47,000.00,
which included $2,950.13 in a savings account and $44,936.49 in stocks/bonds. Thus, OWCP did
not abuse its discretion in setting the rate of recovery.30 The Board therefore finds that OWCP
properly required recovery of the overpayment from appellant’s continuing compensation
payments at the rate of $400.00 every 28 days.

25

See J.A., Docket No. 08-1892 (issued July 16, 2009).

26

See N.J., Docket No. 19-1170 (issued January 10, 2020).

27

See supra note 19; R.D., supra note 14.

28

20 C.F.R. § 10.441(a); see C.M., supra note 13.

29

See D.S., Docket No. 18-1447 (issued July 22, 2019).

30

See T.G., Docket No. 17-1989 (issued June 5, 2018); M.D., Docket No. 11-1751 (issued May 7, 2012).

7

CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $54,910.24, for which he was not at fault, as he concurrently
received FECA wage-loss compensation and SSA age-related retirement benefits for the period
June 1, 2008 through June 22, 2019 without an appropriate offset. The Board further finds that
OWCP properly denied waiver of recovery of the overpayment and properly required recovery of
the overpayment by deducting $400.00 every 28 days from appellant’s continuing compensation
payments.
ORDER
IT IS HEREBY ORDERED THAT the September 9, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 16, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

